
	

114 HR 709 : Prevent Targeting at the IRS Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 709
		IN THE SENATE OF THE UNITED STATES
		April 16, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To provide for the termination of employment of employees of the Internal Revenue Service who take
			 certain official actions for political purposes.
	
	
 1.Short titleThis Act may be cited as the Prevent Targeting at the IRS Act. 2.Termination of employment of Internal Revenue Service employees for taking official actions for political purposes (a)In generalParagraph (10) of section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of 1998 is amended to read as follows:
				
 (10)performing, delaying, or failing to perform (or threatening to perform, delay, or fail to perform) any official action (including any audit) with respect to a taxpayer for purpose of extracting personal gain or benefit or for a political purpose..
 (b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.  Passed the House of Representatives April 15, 2015.Karen L. Haas,Clerk 